Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Election/Restriction
 	REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
 	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
 	Group I, claim(s) 1-5, drawn to a laser cutting device.
 	Group II, claim(s) 6-10, drawn to a laser cutting method.

 	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

 lack unity of invention because even though the inventions of these groups require the technical feature of laser displacement sensing, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Jang (US 2012/0052605) in view of Pluss et al. (US 2015/0028007)
 	Regarding claim 1, Jang discloses “a laser cutting device” (fig.1), “which is used for cutting and removing scraps on a mask” (intended use), “the laser cutting device comprising a laser gun and a laser displacement that are arranged parallel to each other” (the laser gun 160 and a laser displacement 120. See para.0026 and para.0033), and
 	Jang is silent regarding the laser displacement sensing whether presence of the scraps, and the laser gun cutting and removing the scraps according to a sensing result of the laser displacement.
 	Pluss et al. teaches “the laser displacement sensing whether presence of the scraps, and the laser gun cutting and removing the scraps according to a sensing result of the laser displacement” (abstract the selected cutting bodies 24a, 24b are machined and/or removed by a laser device 30 with measuring device 32. Para.0030, i.e., the incident light measuring device can encompasses … a distance sensor such as a laser triangulation sensor. Please noted that scraps can be unnecessary parts such as cutting bodies). Jang teaches laser processing. Pluss et al. teaches laser processing. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Jang with Pluss et al., by first replacing Jang’s sensor with Pluss distance sensor and then incorporate Jang’s control algorithm, to cut the workpiece in desired shape (abstract) as taught by Pluss et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JIMMY CHOU/Primary Examiner, Art Unit 3761